      Case 1:19-cv-03238-FVS     ECF No. 14   filed 08/28/20   PageID.829 Page 1 of 27



 1

 2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT

 3
                                                               EASTERN DISTRICT OF WASHINGTON



                                                               Aug 28, 2020
 4                                                                  SEAN F. MCAVOY, CLERK



 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    BARBARA B.,
                                                  NO: 1:19-CV-03238-FVS
 8                             Plaintiff,
                                                  ORDER GRANTING DEFENDANT’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND DENYING
10    ANDREW M. SAUL,                             PLAINTIFF’S MOTION FOR
      COMMISSIONER OF SOCIAL                      SUMMARY JUDGMENT
11    SECURITY,

12                             Defendant.

13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 10, 11. This matter was submitted for consideration without

16   oral argument. Plaintiff is represented by Attorney D. James Tree. Defendant is

17   represented by Special Assistant United States Attorney Jeffrey E. Staples. The

18   Court has reviewed the administrative record, the parties’ completed briefing, and

19   is fully informed. For the reasons discussed below, the Court GRANTS

20   Defendant’s Motion for Summary Judgment, ECF No. 11, and DENIES Plaintiff’s

21   Motion for Summary Judgment, ECF No. 10.



     ORDER ~ 1
      Case 1:19-cv-03238-FVS            ECF No. 14    filed 08/28/20   PageID.830 Page 2 of 27



 1                                           JURISDICTION

 2            Plaintiff Barbara B.1 filed for Supplemental Security Income (SSI) on

 3   February 9, 2016, Tr. 102, alleging an onset date of November 14, 2014, Tr. 205,

 4   due to an unknown stomach problem, herniated disc in the lumbar spine with

 5   myelopathy, bipolar disorder, anxiety, stenosis of lumbar spine, asthma, left

 6   wrist/hand numbness/pain, and left knee pain, Tr. 247.2 Benefits were denied

 7   initially, Tr. 126-29, and upon reconsideration, Tr. 133-35. A hearing before

 8   administrative law judge Marie Palachuk (“ALJ”) was conducted on June 20,

 9   2018. Tr. 34-70. Plaintiff was represented by counsel and testified at the hearing.

10   Id. The ALJ also took the testimony of medical expert Haddon Alexander III,

11   M.D., psychological expert Marian Martin, Ph.D. and vocational expert Diane

12

13
              1
                  In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s

14   first name and last initial, and, subsequently, Plaintiff’s first name only, throughout

15   this decision.

16
          2
              Plaintiff had a previous application for SSI benefits filed on March 3, 2014.

17   Tr. 82. The application was denied initially on January 16, 2015, Tr. 120-23, and

18   at reconsideration on June 1, 2015, Tr. 86. On September 17, 2015, Plaintiff filed

19   a written request for a hearing. Tr. 86. On January 25, 2016, ALJ Larry Kennedy

20   found her request for a hearing was untimely, dismissed the request, and found that

21   the June 1, 2015 denial remained in effect. Tr. 87.



     ORDER ~ 2
      Case 1:19-cv-03238-FVS     ECF No. 14    filed 08/28/20   PageID.831 Page 3 of 27



 1   Kramer. Id. Plaintiff requested that her prior application be reopened. Id. The

 2   ALJ denied benefits on August 29, 2018. Tr. 15-28. The Appeals Council denied

 3   review on May 8, 2019. Tr. 1-5. The matter is now before this court pursuant to

 4   42 U.S.C. §§ 405(g), 1383(c)(3).

 5                                    BACKGROUND

 6         The facts of the case are set forth in the administrative hearing and

 7   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

 8   Only the most pertinent facts are summarized here.

 9         Plaintiff was 26 years old at the alleged onset date. Tr. 205. The highest

10   grade she completed was the eighth grade in 2002. Tr. 248. Plaintiff has worked

11   as crowd management in security. Tr. 248. At application, she stated that she

12   stopped working on February 28, 2008 due to her conditions. Tr. 247.

13                              STANDARD OF REVIEW

14         A district court’s review of a final decision of the Commissioner of Social

15   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

16   limited; the Commissioner’s decision will be disturbed “only if it is not supported

17   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

18   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

19   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

20   (quotation and citation omitted). Stated differently, substantial evidence equates to

21   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and



     ORDER ~ 3
      Case 1:19-cv-03238-FVS     ECF No. 14      filed 08/28/20   PageID.832 Page 4 of 27



 1   citation omitted). In determining whether the standard has been satisfied, a

 2   reviewing court must consider the entire record as a whole rather than searching

 3   for supporting evidence in isolation. Id.

 4         In reviewing a denial of benefits, a district court may not substitute its

 5   judgment for that of the Commissioner. “The court will uphold the ALJ's

 6   conclusion when the evidence is susceptible to more than one rational

 7   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 8   Further, a district court will not reverse an ALJ’s decision on account of an error

 9   that is harmless. Id. An error is harmless where it is “inconsequential to the

10   [ALJ’s] ultimate nondisability determination.” Id. (quotation and citation omitted).

11   The party appealing the ALJ’s decision generally bears the burden of establishing

12   that it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

13                       FIVE-STEP EVALUATION PROCESS

14         A claimant must satisfy two conditions to be considered “disabled” within

15   the meaning of the Social Security Act. First, the claimant must be “unable to

16   engage in any substantial gainful activity by reason of any medically determinable

17   physical or mental impairment which can be expected to result in death or which

18   has lasted or can be expected to last for a continuous period of not less than twelve

19   months.” 42 U.S.C. §§ 423(d)(1)(A). Second, the claimant’s impairment must be

20   “of such severity that he is not only unable to do his previous work[,] but cannot,

21   considering his age, education, and work experience, engage in any other kind of



     ORDER ~ 4
      Case 1:19-cv-03238-FVS     ECF No. 14     filed 08/28/20   PageID.833 Page 5 of 27



 1   substantial gainful work which exists in the national economy.” 42 U.S.C. §

 2   423(d)(2)(A).

 3         The Commissioner has established a five-step sequential analysis to

 4   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

 5   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

 6   activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

 7   gainful activity,” the Commissioner must find that the claimant is not disabled. 20

 8   C.F.R. § 416.920(b).

 9         If the claimant is not engaged in substantial gainful activity, the analysis

10   proceeds to step two. At this step, the Commissioner considers the severity of the

11   claimant’s impairment. 20 C.F.R. § 416,920(a)(4)(ii). If the claimant suffers from

12   “any impairment or combination of impairments which significantly limits [his or

13   her] physical or mental ability to do basic work activities,” the analysis proceeds to

14   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

15   this severity threshold, however, the Commissioner must find that the claimant is

16   not disabled. 20 C.F.R. § 416.920(c).

17         At step three, the Commissioner compares the claimant’s impairment to

18   severe impairments recognized by the Commissioner to be so severe as to preclude

19   a person from engaging in substantial gainful activity. 20 C.F.R. §

20   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

21   enumerated impairments, the Commissioner must find the claimant disabled and



     ORDER ~ 5
      Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20   PageID.834 Page 6 of 27



 1   award benefits. 20 C.F.R. § 416.920(d).

 2         If the severity of the claimant’s impairment does not meet or exceed the

 3   severity of the enumerated impairments, the Commissioner must pause to assess

 4   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

 5   defined generally as the claimant’s ability to perform physical and mental work

 6   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

 7   416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

 8         At step four, the Commissioner considers whether, in view of the claimant’s

 9   RFC, the claimant is capable of performing work that he or she has performed in

10   the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

11   capable of performing past relevant work, the Commissioner must find that the

12   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

13   performing such work, the analysis proceeds to step five.

14         At step five, the Commissioner considers whether, in view of the claimant’s

15   RFC, the claimant is capable of performing other work in the national economy.

16   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

17   must also consider vocational factors such as the claimant’s age, education and

18   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

19   adjusting to other work, the Commissioner must find that the claimant is not

20   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

21   other work, analysis concludes with a finding that the claimant is disabled and is



     ORDER ~ 6
      Case 1:19-cv-03238-FVS     ECF No. 14    filed 08/28/20   PageID.835 Page 7 of 27



 1   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

 2         The claimant bears the burden of proof at steps one through four. Tackett v.

 3   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,

 4   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 5   of performing other work; and (2) such work “exists in significant numbers in the

 6   national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue, 700 F.3d 386,

 7   389 (9th Cir. 2012).

 8                                   ALJ’S FINDINGS

 9         The ALJ denied Plaintiff’s motion to reopen her prior application. Tr. 15.

10          At step one, the ALJ found that Plaintiff has not engaged in substantial

11   gainful activity since February 9, 2016, the application date. Tr. 17. At step two,

12   the ALJ found that Plaintiff has the following severe impairments: osteoarthritis of

13   the lumbar spine; asthma; gastrointestinal pain with no objective findings to

14   support a diagnosis other than epigastric cannabis hyperemesis; cholecystitits;

15   depressive disorder; panic disorder; somatic symptom disorder; borderline

16   personality disorder; and cannabis us disorder, daily and ongoing. Tr. 17-18. At

17   step three, the ALJ found that Plaintiff does not have an impairment or

18   combination of impairments that meet or medically equaled the severity of a listed

19   impairment through the date last insured. Tr. 19. The ALJ then found that

20   Plaintiff had the RFC to perform light work as defined in 20 CFR § 416937(b)

21   except:



     ORDER ~ 7
      Case 1:19-cv-03238-FVS     ECF No. 14    filed 08/28/20   PageID.836 Page 8 of 27



 1         she can never climb ladders, ropes, or scaffolds; she can frequently
           climb ramps and stairs; she can frequently balance, stoop, kneel,
 2         crouch, and crawl; she must avoid concentrated exposure to extreme
           temperatures, humidity, vibrations, respiratory irritants, and all
 3         exposure to hazards; she is able to understand, remember, and carry out
           simple, repetitive, and routine tasks and instructions; she is able to
 4         maintain attention and concentration on simple, repetitive tasks for two-
           hour intervals between regularly scheduled breaks; she must work in a
 5         predictable work environment with seldom changes; she cannot
           perform face-paced [sic] production rate of pace; she can have simple
 6         judgment and decision making; [s]he cannot work with the public; she
           can have superficial interaction (vicinity of coworkers is acceptable but
 7         no collaborative interaction) with coworkers; she can have no-over-the-
           shoulder supervision; any job should be dealing with things rather than
 8         people.

 9   Tr. 21. At step four, the ALJ found that Plaintiff has no past relevant work. Tr.

10   27. At step five, the ALJ found that considering Plaintiff’s age, education, work

11   experience, and RFC, there were other jobs that exist in significant numbers in the

12   national economy that Plaintiff could perform, including: office cleaner I, small

13   parts assembler, and mail clerk. Tr. 28. On that basis, the ALJ concluded that

14   Plaintiff was not under a disability, as defined in the Social Security Act, from

15   February 9, 2016, the date of application, through the date of her decision. Tr. 28.

16                                         ISSUES

17         Plaintiff seeks judicial review of the Commissioner’s final decision denying

18   her SSI under Title XVI of the Social Security Act. ECF No. 10. Plaintiff raises

19   the following issues for this Court’s review:

20      1. Whether the ALJ properly considered Plaintiff’s symptom statements; and

21      2. Whether the ALJ properly considered the medical opinion evidence.

                                        DISCUSSION
     ORDER ~ 8
      Case 1:19-cv-03238-FVS     ECF No. 14     filed 08/28/20   PageID.837 Page 9 of 27



 1   1.    Plaintiff’s Symptom Statements

 2         An ALJ engages in a two-step analysis when evaluating a claimant’s

 3   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

 4   whether the claimant has presented objective medical evidence of an underlying

 5   impairment which could reasonably be expected to produce the pain or other

 6   symptoms alleged.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal

 7   quotation marks omitted). “The claimant is not required to show that his

 8   impairment could reasonably be expected to cause the severity of the symptom he

 9   has alleged; he need only show that it could reasonably have caused some degree

10   of the symptom.” Id. (internal quotation marks omitted).

11         Second, “[i]f the claimant meets the first test and there is no evidence of

12   malingering, the ALJ can only reject the claimant’s testimony about the severity of

13   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

14   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

15   citations and quotations omitted). “General findings are insufficient; rather, the

16   ALJ must identify what testimony is not credible and what evidence undermines

17   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

18   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

19   must make a credibility determination with findings sufficiently specific to permit

20   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

21   testimony.”). “The clear and convincing [evidence] standard is the most

     demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,
     ORDER ~ 9
     Case 1:19-cv-03238-FVS      ECF No. 14     filed 08/28/20   PageID.838 Page 10 of 27



 1   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

 2   924 (9th Cir. 2002)).

 3         Here, the ALJ found Plaintiff’s medically determinable impairments could

 4   reasonably be expected to cause some of the alleged symptoms; however,

 5   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

 6   these symptoms are not entirely consistent with the medical evidence and other

 7   evidence in the record” for several reasons. Tr. 21-22. Plaintiff provided five

 8   reasons in support of her determination: (1) Plaintiff’s allegations are inconsistent

 9   with the lack of treatment; (2) Plaintiff failed to consistently follow treatment

10   recommendations and prescriptions; (3) Plaintiff had an entitlement mentality; (4)

11   Plaintiff had a weak work history; and (5) Plaintiff’s statements were not

12   consistent with the medical evidence.

13         The ALJ’s first reason for rejecting Plaintiff’s symptom statements, that her

14   allegations are inconsistent with the lack of treatment, is not specific, clear and

15   convincing because the ALJ failed to consider evidence prior to Plaintiff’s

16   application date. Noncompliance with medical care or unexplained or

17   inadequately explained reasons for failing to seek medical treatment cast doubt on

18   a claimant’s subjective complaints. 20 C.F.R. § 416.930; Fair v. Bowen, 885 F.2d

19   597, 603 (9th Cir. 1989).

20         First, the ALJ found that Plaintiff “has only infrequently sought treatment,

21   with the majority of her treatment being before the adjudicative period in 2015.”



     ORDER ~ 10
     Case 1:19-cv-03238-FVS       ECF No. 14     filed 08/28/20   PageID.839 Page 11 of 27



 1   Tr. 22. The evidence predating the application date should not be excluded from

 2   consideration in this case. To be eligible for SSI, a claimant must meet seven

 3   requirements under 20 C.F.R. § 416.202. A claimant must (1) be aged 65 or older,

 4   blind, or disabled, (2) be a resident of the United States, (3) not exceed the income

 5   limit, (4) not exceed the resource limit, (5) not have a drug or alcohol addiction

 6   that is material to the disability, (6) not be a fleeing felon, and (7) file an

 7   application. 20 C.F.R. § 416.202. Based on the requirement that a claimant file an

 8   application to be eligible for benefits, 20 C.F.R. § 416.202(g), ALJs have a practice

 9   of evaluating a claimant’s SSI application as if the disability onset date is the date

10   of application. See HALLEX I-2-6-58 (requiring ALJs to admit “[e]vidence dated

11   on or after the application date or protective filing date of a title XVI application

12   claiming disability”). However, this is inconsistent with the Regulations, which

13   requires the evidence in the case record to be complete:

14          Complete medical history means the records of your medical source(s)
            covering at least the 12 months preceding the month in which you file
15          your application. If you say that your disability began less than 12
            months before you filed your application, we will develop your
16          complete medical history beginning with the month you say your
            disability began unless we have reason to believe your disability began
17          earlier.

18   20 C.F.R. § 416.912(b)(ii). A claimant does not file an application on or before the

19   day she becomes unable to work. Instead, she becomes unable to work, and then

20   files an application. See Peter S. v. Comm’r of Soc. Sec., Case No. 4:17-cv-05173-

21   JTR, 2019 WL 1567894 (E.D. Wash. Feb. 26, 2019) (“Logic dictates that a person



     ORDER ~ 11
     Case 1:19-cv-03238-FVS       ECF No. 14    filed 08/28/20   PageID.840 Page 12 of 27



 1   develops a medical impairment and then files an application for benefits, and not

 2   that a person files an application for benefits then develops a medical

 3   impairment.”); Rosalinda M. v. Saul, Case No. 1:18-cv-03077-JTR, ECF No. 17 at

 4   2 (E.D. Wash. April 2, 2019); Joseph H. v. Saul, Case No. 1:19-cv-00137-JTR,

 5   2020 WL 1557297 (E.D. Wash. April 1, 2020). Furthermore, 20 C.F.R. § 416.202

 6   makes being disabled and filing an application two separate requirements that must

 7   be met to be eligible for benefits. A claimant can conceivably meet the disability

 8   requirement, but not meet all other six requirements under 20 C.F.R. § 416.202.

 9         Social Security’s internal policy manual, the Program Operations Manual

10   System (POMS) defines the protective filing date as the earliest possible

11   Established Onset Date (EOD) for SSI claims, but acknowledges that the

12   adjudicator may need to consider medical evidence prior to the application to

13   determine severity and duration of a claimant’s impairments. POMS DI

14   25501.370. Social Security Ruling 18-1p states that “[b]ecause entitlement and

15   eligibility depend on non-medical requirements, the EOD may be later than the

16   date the claimant first met the definition of disability, and some claimants who

17   meet the definition of disability may not be entitled to benefits under title II or

18   eligible for disability payments under title XVI.” Therefore, limiting the review of

19   the evidence to the date of application and forward, thereby ignoring the claimant’s

20   alleged onset date of disability, is inconsistent with the Regulations and internal

21   agency policy.



     ORDER ~ 12
     Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20    PageID.841 Page 13 of 27



 1         Plaintiff has alleged two onset dates in the record. In her first application,

 2   she alleged an onset date of August 1, 2009. Tr. 71. In the second application,

 3   Plaintiff alleged an onset of November 14, 2014. Tr. 205. At the hearing, Plaintiff

 4   requested that her prior application be reopened, Tr. 38-39, and the ALJ denied this

 5   request, Tr. 15. The ALJ’s refusal to reopen Plaintiff’s prior application is not

 6   reviewable by this Court. Lester, 81 F.3d at 827. Therefore, the onset date that

 7   dictates what evidence is considered is November 14, 2014. The ALJ erred in her

 8   conclusion that the majority of the treatment accruing prior to the application date

 9   demonstrates that Plaintiff’s statements were unreliable.

10         However, any error resulting from the ALJ’s failure to consider evidence

11   from the alleged date of onset and forward is harmless, because she has provided

12   other legally sufficient reasons for rejecting Plaintiff’s symptom statements. See

13   Carmickle v. Comm’r, Soc. Sec., 533 F.3d 1155, 1163 (9th Cir. 2008) (upholding

14   an adverse credibility finding where the ALJ provided four reasons to discredit the

15   claimant, two of which were invalid); Batson v. Comm’r of Soc. Sec., 359 F.3d

16   1190, 1197 (9th Cir. 2004) (affirming a credibility finding where one of several

17   reasons was unsupported by the record); Tommasetti, 533 F.3d at 1038 (an error is

18   harmless when “it is clear from the record that the . . . error was inconsequential to

19   the ultimate nondisability determination”).

20         The ALJ’s second reason for rejecting Plaintiff’s symptom statements, that

21   she failed to consistently follow treatment recommendations and prescriptions, is



     ORDER ~ 13
     Case 1:19-cv-03238-FVS       ECF No. 14    filed 08/28/20   PageID.842 Page 14 of 27



 1   specific, clear and convincing. Failure to follow a course of treatment may be

 2   excused, however, if the claimant’s noncompliance is attributable to her mental

 3   illness or if the claimant cannot afford the treatment. Regennitter v. Comm’r of

 4   Soc. Sec., 166 F.3d 1294, 1299-1300 (9th Cir. 1999); Gamble v. Chater, 68 F.3d

 5   319, 321 (9th Cir. 1995).

 6         The ALJ addressed Plaintiff’s physical and psychological treatment

 7   separately. First, the ALJ found that Plaintiff failed to follow the treatment

 8   recommendations and prescriptions in regards to her physical impairments. Tr. 22.

 9   On December 23, 2015, Sarah McVay, Psy.D. stated that Plaintiff “has a history of

10   medication non-adherence and has never been consistently treated for bipolar

11   disorder. Notes reveal [patient] frequently stopped taking psych meds, which led

12   to increase in anxiety and irritability.” Tr. 396. She further stated that Plaintiff

13   had “bipolar disorder with physical limitations that are being exacerbated by poor

14   treatment adherence, lack of insight, and poor distress tolerance skills.” Tr. 397.

15   On September 15, 2016 Plaintiff went to Yakima Neighborhood Health Services,

16   with abdominal pain, and Sarah An, ARNP stated that Plaintiff had been seen by

17   Dr. Jackson in August, and was prescribed esomeprazole, but had not picked up

18   her medicine from the August appointment. Tr. 693. Plaintiff told Nurse An that

19   the reason she had not picked up with medication was her mother’s car had broken

20   down. Tr. 692. Nurse An gave her the option to take the medication in the clinic,

21   Plaintiff became upset and left the clinic. Id. Plaintiff argues that outbursts, such



     ORDER ~ 14
     Case 1:19-cv-03238-FVS      ECF No. 14     filed 08/28/20   PageID.843 Page 15 of 27



 1   as this are evidence of Plaintiff’s psychological impairments which prove to be a

 2   barrier to treatment. ECF No. 10 at 7. Plaintiff’s argument is only one

 3   interpretation of the evidence. However, it is not this Court’s role to second guess

 4   the ALJ. When there is evidence that supports both the ALJ’s interpretation and

 5   Plaintiff’s interpretation of the evidence, the Court should not substitute its

 6   assessment of the evidence for the ALJ’s. Tackett, 180 F.3d at 1098.

 7         On September 25, 2015, Plaintiff was seen at the emergency room for

 8   abdominal pain. Tr. 545-51. Plaintiff reported that she smokes marijuana daily

 9   which usually helps but it had not helped on that day. Tr. 546. She was diagnosed

10   with abdominal pain and cannabinoid hyperemesis. Tr. 549. Plaintiff “was

11   advised that she should cut back or cease her usage until her symptoms improve

12   because she likely has cannabinoid hyperemesis.” Tr. 549. Upon discharge,

13   Plaintiff was prescribed promethazine and instructed to follow up with her primary

14   doctor in the next two to three days. Tr. 549. Plaintiff testified at the hearing that

15   she was continuing to smoke marijuana daily. Tr. 63. Plaintiff argues that because

16   this cessation of marijuana was not prescribed by the emergency room provider, it

17   cannot be used to undermine her testimony. ECF No. 10 at 8 citing S.S.R. 02-1p.

18   However, S.S.R. 02-1p was rescinded on May 20, 2019. Furthermore, in light of

19   Plaintiff’s failure to take her medication or consistently seek treatment, her refusal

20   to take the steps necessary to reduce her alleged pain further supports the ALJ’s

21   rejection of her symptom statements.



     ORDER ~ 15
     Case 1:19-cv-03238-FVS        ECF No. 14   filed 08/28/20   PageID.844 Page 16 of 27



 1         Second, the ALJ found that Plaintiff “was being offered psychological

 2   treatment through her welfare benefits and she stopped attending shortly after

 3   engaging in February 2016.” Tr. 22. In the next paragraph, the ALJ states the

 4   following:

 5         In making this finding, the undersigned does not find the claimant’s
           allegation that her state benefits did not cover mental health treatment
 6         to be convincing. The claimant’s lack of mental health treatment is
           entirely consistent with her lack of physical treatment for the past two
 7         years, and the claimant has not alleged that her benefits do not cover
           physical treatment. The claimant’s refusal to seek treatment is due to
 8         something other than the nature of her insurance coverage.

 9   Tr. 22.

10             The record demonstrates that Plaintiff was receiving mental health

11   treatment at Central Washington Comprehensive Mental Health in 2015, but

12   treatment was discontinued in February of 2016 after failing to attend her

13   treatment. Tr. 644-46. Following a crisis assessment in September of 2015,

14   Plaintiff was to begin treatment again. Tr. 643, 647-48. On February 18, 2016,

15   Plaintiff had an assessment, and Russell Anderson, LCSW stated that “Barbara has

16   Coordinated Care insurance, under her Medicaid managed care plan, with whom

17   Comprehensive does not have a contract for services. Barbara is willing to switch

18   her managed care plan to Molina Health Care, in order to access services for her

19   depression, under a contracted provider with Comprehensive.” Tr. 635. Plaintiff

20   was treated on March 7, 2016, Tr. 642, and March 29, 2016, Tr. 641. On April 18,

21   2016, Jolene Nell, LCSW stated that “I called Barbara about her appointment that



     ORDER ~ 16
     Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20   PageID.845 Page 17 of 27



 1   was scheduled this morning. She was frustrated that her appointments hadn’t been

 2   moved to the afternoon, ‘morning[s] just don’t work for me.’” Tr. 640. On May

 3   25, 2016, Plaintiff reported to Jill Testerman, ARNP that she was receiving mental

 4   health treatment at Comprehensive Mental Health, but that she cannot go there any

 5   longer as her insurance had changed. Tr. 476. Considering, Plaintiff was given an

 6   opportunity to change her medical coverage to continue treatment, and she

 7   discontinued treatment because of scheduling problems, the ALJ’s rejection of

 8   Plaintiff’s claimed barrier of lack of insurance coverage is supported by substantial

 9   evidence.

10         Plaintiff argues that her medical insurance prevented her from completing

11   mental health treatment is supported by Nurse Neil’s January 5, 2017 statement

12   that “[d]ue to her medical coverage (coordinated care) that she needs to keep her

13   medical doctors, she will need to be seen by a mental health therapist/medication

14   provider covered by [C]oordinated [C]are.” ECF No. 10 at 7 citing Tr. 737.

15   However, Nurse Neil’s statement does not represent that Plaintiff’s medical

16   insurance prevented treatment, just that Nurse Neil’s facility could not treat her.

17   Therefore, this does not support Plaintiff’s failure to seek treatment elsewhere.

18         Plaintiff argues that the ALJ failed to consider all of Plaintiff’s reasons for

19   either not seeking treatment or failing to follow treatment. ECF No. 10 at 5. She

20   argues that she stopped seeking treatment because she had given up and felt that

21   further treatment was futile. Id. She also argues that her mental health



     ORDER ~ 17
     Case 1:19-cv-03238-FVS       ECF No. 14    filed 08/28/20   PageID.846 Page 18 of 27



 1   impairments and limited insight was a barrier to seeking further treatment. Id.

 2   However, Plaintiff’s failure to seek treatment is inconsistent with the pain she

 3   alleged to endure with on a regular basis. Tr. 277 (Plaintiff states it is too painful

 4   for her to partake in any social activities); Tr. 283 (“The claimant wakes up every

 5   morning with pain, nausea, she gets hungry but she can[’]t eat. Her back is also

 6   hurting a lot.”); Tr. 398 (Plaintiff “states that her abdominal and back pain [is] so

 7   extreme that she cannot do much outside of the house.”). Therefore, the ALJ’s

 8   second reason for rejecting Plaintiff’s symptom statements meets the specific, clear

 9   and convincing standard.

10         The ALJ’s third reason for rejecting Plaintiff’s symptom statements, that she

11   had an entitlement mentality, is specific, clear and convincing. A “well

12   documented motivation to obtain social security benefits” can support a finding

13   that a claimant’s statements are unreliable. Matney on Behalf of Matney v.

14   Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992). Plaintiff has been on state

15   assistance for a number of years, Tr. 65-66, and her primary care provider noted

16   that she was aggressive about getting her Washington Department of Health and

17   Human Services (DSHS) paperwork completed, Tr. 400. Plaintiff was so

18   aggressive that when the provider refused to state that Plaintiff was not capable of

19   any work activity, Plaintiff threatened suicide. Id. Therefore, the ALJ’s third

20   reason is supported by substantial evidence and meets the specific, clear and

21   convincing standard.



     ORDER ~ 18
     Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20   PageID.847 Page 19 of 27



 1         The ALJ’s fourth reason for rejecting Plaintiff’s symptom statements, that

 2   she had a weak work history, is specific, clear and convincing. An ALJ’s finding

 3   that a claimant had limited work history and “ha[d] shown little propensity to work

 4   in her lifetime” can be a specific, clear, and convincing reasons for discounting the

 5   claimant’s testimony. Thomas, 278 F.3d at 959. In 2006 Plaintiff earned

 6   $1,328.27, and in 2007 Plaintiff earned $2,390.35. Tr. 223, 225. She also earned

 7   $1,846.00 in the fourth quarter of 2017 and $674.00 I the first quarter of 2018. Tr.

 8   226. Plaintiff argues that the ALJ cannot use Plaintiff’s lack of work against her

 9   because her impairments were severe enough to cause her to stop working earlier

10   that the application date and the ALJ limited the relevant period on a technicality.

11   ECF No. 10 at 11.

12         Plaintiff is correct, that her application date is not the beginning of the

13   relevant period for determining what evidence to consider. See supra. However,

14   the earliest onset date alleged is August 1, 2009 when Plaintiff was 21 years old.

15   Tr. 71. Plaintiff did not attend college or vocational school. Tr. 248. Therefore,

16   without additional explanation the ALJ reasonably concluded that Plaintiff chose

17   not to work for reasons other than her impairments or seeking an education.

18   Therefore, this reason meets the specific, clear and convincing standard.

19         E.     Medical Evidence

20         The ALJ’s fifth reason for rejecting Plaintiff’s symptom statements, that

21   they were not entirely consistent with the medical evidence, is not specific, clear



     ORDER ~ 19
     Case 1:19-cv-03238-FVS       ECF No. 14    filed 08/28/20   PageID.848 Page 20 of 27



 1   and convincing. Objective medical evidence is a “relevant factor in determining

 2   the severity of the claimant’s pain and its disabling effects,” but it cannot serve as

 3   the only reason for rejecting a claimant’s credibility. Rollins v. Massanari, 261

 4   F.3d 853, 857 (9th Cir. 2001). Here, the ALJ summarized the medical evidence in

 5   the record, but the ALJ failed to state specifically how any of the evidence

 6   discussed undermined Plaintiff’s symptom statements. Tr. 23-24. The Ninth

 7   Circuit has found that “[g]eneral findings are insufficient: rather the ALJ must

 8   identify what testimony is not credible and what evidence undermines the

 9   claimant’s complaints.” Lester, 81 F.3d at 834. Therefore, this reason does not

10   meet the specific, clear and convincing standard. However, any error stemming

11   from the ALJ’s finding is harmless because she provided other legally sufficient

12   reasons for rejecting Plaintiff’s symptom statements. See Carmickle, 533 F.3d at

13   1163.

14   2.      Medical Opinions

15           Plaintiff argues that the ALJ failed to properly weigh the opinions from

16   Caryn Jackson, M.D., Donald Williams, M.D., and Jill Testerman, FNP. ECF No.

17   10 at 15-21.

18           If a treating or examining physician's opinion is uncontradicted, the ALJ

19   may reject it only by offering “clear and convincing reasons that are supported by

20   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

21   Conversely, “[i]f a treating or examining doctor's opinion is contradicted by



     ORDER ~ 20
      Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20   PageID.849 Page 21 of 27



 1   another doctor's opinion, an ALJ may only reject it by providing specific and

 2   legitimate reasons that are supported by substantial evidence.” Id. (citing Lester,

 3   81 F.3d at 830-31).

 4         A.     Caryn Jackson, M.D.

 5         In October of 2016, Dr. Jackson completed a Work First Documentation

 6   Request form for DSHS. Tr. 672-74. She stated that Plaintiff had degenerative

 7   disc disease, a history of herniated disc at L4/5, and Depression/Posttraumatic

 8   Stress Disorder. Tr. 672. She stated that Plaintiff was limited to participating in

 9   work related activities for one to ten hours a week. Id. She specifically stated that

10   Plaintiff had limitations in lifting, bending, carrying, holding one position for long

11   periods of time (i.e. sitting/standing), and difficulty interacting with the public. Id.

12   When asked about lifting and carrying limitations, Dr. Jackson stated that Plaintiff

13   was limited to sedentary work, which was defined as “[a]ble to lift 10 pounds

14   maximum and frequently lift or carry such articles as files and small tools. A

15   sedentary job may require sitting, walking and standing for brief periods.” Tr. 673.

16   The ALJ gave the opinion little weight for two reasons: (1) there was no support

17   for her opinion in her treatment notes and (2) the opinion was inconsistent with the

18   record, including objective medical evidence. Tr. 25-26.

19   ///

20   ///

21   ///



     ORDER ~ 21
     Case 1:19-cv-03238-FVS        ECF No. 14    filed 08/28/20   PageID.850 Page 22 of 27



 1         The ALJ’s first reason for rejecting the opinion, that there was no support

 2   for it in Dr. Jackson’s treatment notes, is specific and legitimate. 3 The Ninth

 3   Circuit has held that a discrepancy between the provider’s treatment notes and his

 4   opinion meets the clear and convincing standard. Bayliss, 427 F.3d at 1216. Here,

 5   Dr. Jackson’s October 3, 2016 treatment report shows a normal physical exam

 6   other than tenderness in the right upper quadrant of the abdomen. Tr. 682.

 7   Plaintiff’s PHQ-9 score indicated moderately severe depression. Tr. 676. Dr.

 8   Jackson also evaluated Plaintiff on August 16, 2016 with similarly normal results

 9   on exam except for some tenderness to palpation in the left upper quadrant of the

10   abdomen. Tr. 707. Therefore, the ALJ’s finding that Dr. Jackson’s treatment

11   notes did not support the level of impairment opined is supported by substantial

12   evidence and meets the specific and legitimate standard.

13         The ALJ’s second reason for rejecting the opinion, that it was inconsistent

14   with the record, is specific and legitimate. Inconsistency with the majority of

15   objective evidence is a specific and legitimate reason for rejecting physician’s

16   opinions. Batson, 359 F.3d at 1195; see also Lester, 81 F.3d at 831 (The ALJ may

17   give weight to consulting opinions “only insofar as they are supported by evidence

18

19
           3
               Dr. Jackson’s testimony is contradicted in the record, Tr. 45, therefore, the

20   ALJ was only required to provide specific and legitimate reasons for rejecting the

21   opinion.



     ORDER ~ 22
     Case 1:19-cv-03238-FVS      ECF No. 14   filed 08/28/20   PageID.851 Page 23 of 27



 1   in the case record.”). Here, the medical imaging of Plaintiff’s lumbar spine from

 2   July of 2014 showed a moderate paracentral protrusion of the L4-5 disc with

 3   moderate stenosis of the canal and mild degeneration and bulging of the L3-4 disc.

 4   Tr. 512, 678. An X-Ray from March of 2016 showed degenerative disc disease

 5   and facet hypertrophy with grade I resrolisthesis of L3 on L4 possibly due to facet

 6   disease. Tr. 678. The ALJ accurately states that Plaintiff’s “imaging of the lumbar

 7   spine showed at worst moderate impairments.” Tr. 26. As for Plaintiff’s

 8   abdominal pain, all imaging has been normal. Tr. 510 (September 30, 2015

 9   showing moderate amount of stool in the colon); Tr. 440 (January 5, 2016 CT

10   showing no acute abnormalities); Tr. 516 (November 11, 2015 EGD was normal

11   with only mild gastritis); Tr. 708 (September 22, 2016 Hepatobiliary Scan showed

12   low gallbladder ejection, which could be a false low result depending on

13   medication). Therefore, the objective evidence does not support the degree of

14   limitation opined by Dr. Jackson, and the Court will not disturb the ALJ’s

15   treatment of the opinion.

16         B.    Donald Williams, M.D.

17         On May 30, 2014, Dr. Williams performed a psychological evaluation of

18   Plaintiff. Tr. 378-82. He diagnosed Plaintiff with borderline personality disorder,

19   somatic symptom disorder, and unspecified depressive disorder, and a mental

20   medical source statement detailing multiple marked limitations in areas of mental

21   functioning. Tr. 381. Dr. Williams found Plaintiff’s prognosis as guarded due to



     ORDER ~ 23
     Case 1:19-cv-03238-FVS       ECF No. 14    filed 08/28/20   PageID.852 Page 24 of 27



 1   her history of not following through and apparent lack of motivation. Id. The ALJ

 2   found that this opinion was “of little evidentiary value for assessing the claimant’s

 3   functioning through the relevant period” because it was penned nearly two years

 4   before the adjudicative period. Tr. 26-27.

 5         The Ninth Circuit has found that medical opinions that predate the alleged

 6   onset of disability are of limited relevance. Carmickle, 533 F.3d at 1165. Here,

 7   the ALJ erred by limiting the relevant time period to the date of application and

 8   forward and failing to consider the evidence from the date of Plaintiff’s alleged

 9   onset date and forward. See supra. However, even if the ALJ had correctly

10   viewed the evidence from the alleged date of onset and forward, this opinion

11   would still predate Plaintiff’s November 14, 2014 alleged onset associated with

12   this application. Therefore, the ALJ’s error is harmless as it applies to Dr.

13   Williams’ opinion. See Tommasetti, 533 F.3d at 1038 (An error is harmless when

14   “it is clear from the record that the . . . error was inconsequential to the ultimate

15   nondisability determination.”).

16         C.     Jill Testerman, ARNP

17         On December 23, 2015, Nurse Testerman completed a Work First

18   Documentation Request form for DSHS. Tr. 391-93. She listed Plaintiff’s

19   diagnoses as bipolar disorder, anxiety, chronic abdominal pain, and lumbar

20   degenerative disc disease. Tr. 391. Nurse Testerman limited Plaintiff to work

21   activities for eleven to twenty hours a week, stating that Plaintiff had limitations in



     ORDER ~ 24
     Case 1:19-cv-03238-FVS      ECF No. 14    filed 08/28/20   PageID.853 Page 25 of 27



 1   physical activity due to her back and abdominal pain and limitations in her ability

 2   to make and keep appointments due to bipolar disorder and anxiety that is not well

 3   controlled. Id. When asked about Plaintiff’s lifting and carrying limitations, she

 4   stated that Plaintiff was limited to sedentary work. Tr. 392. The ALJ gave the

 5   opinion little weight for two reasons: (1) the opinion is not supported by Nurse

 6   Testerman’s contemporaneous treatment notes; and (2) the opinion is not

 7   consistent with the remaining medical evidence of record. Tr. 26.

 8         Under Federal Regulations, there are two kinds of medical providers:

 9   acceptable medical sources and non-acceptable medical sources. Acceptable

10   medical sources include licensed physicians and psychologists. 20 C.F.R. §

11   416.902(a). In this case, Nurse Practitioners, such as Nurse Testerman, are not

12   considered acceptable medical sources. Id. When weighing opinions from non-

13   acceptable medical sources, the ALJ is only required to provide germane reasons to

14   reject such opinions. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). The

15   Ninth Circuit has criticized applying this lesser standard to nurse practitioners,

16   stating “regulations provide an out-dated view that consider a nurse practitioner as

17   an ‘other source.’” Popa v. Berryhill, 872 F.3d 901, 907 (9th Cir. 2017) (citing

18   Molina, 674 F.3d at 1111). On March 27, 2017, the regulations were amended to

19   reflect this view and included nurse practitioners in the list of providers considered

20   acceptable medical sources. 20 C.F.R. § 416.902(a). However, this change only

21   applies to applications filed with the Social Security Administration on or after



     ORDER ~ 25
      Case 1:19-cv-03238-FVS    ECF No. 14    filed 08/28/20   PageID.854 Page 26 of 27



 1   March 27, 2017. 20 C.F.R. § 416.902(a)(7). Plaintiff’s application was filed in

 2   2016. Therefore, this Court is required to apply the “out-dated view” and treat the

 3   opinion of Nurse Walker as an “other source.” Popa, 872 F.3d at 907. An ALJ

 4   must give “germane” reasons to discount evidence from “other sources.” Dodrill v.

 5   Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

 6         The ALJ’s first reason for rejecting Nurse Testerman’s opinion, that it is not

 7   supported by Nurse Testerman’s contemporaneous treatment notes, meets the

 8   germane standard. As discussed above, a discrepancy between the provider’s

 9   treatment notes and her opinion meets the heightened clear and convincing

10   standard. Bayliss, 427 F.3d at 1216. On September 30, 2015, Plaintiff had a

11   normal physical evaluation except some tenderness in Plaintiff’s neck and

12   abdomen. Tr. 603-04. On January 13, 2016, Plaintiff had a normal physical exam

13   with some tenderness in her low back and abdomen. Tr. 471. On May 25, 2016,

14   Plaintiff’s examination demonstrated some tenderness in her back, but the range of

15   motion was intact. Tr. 477. Therefore, the ALJ’s reason is supported by

16   substantial evidence and meets the germane standard.

17         The ALJ’s second reason for rejecting the opinion, that it was not consistent

18   with the remaining medical evidence, is germane. The ALJ summarized Plaintiff’s

19   medical evidence, Tr. 23-24, and found that it did not support Nurse Testerman’s

20   opinion, Tr. 26. This is sufficient to meet the germane standard.

21   ///



     ORDER ~ 26
      Case 1:19-cv-03238-FVS     ECF No. 14   filed 08/28/20   PageID.855 Page 27 of 27



 1                                     CONCLUSION

 2          A reviewing court should not substitute its assessment of the evidence for

 3   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

 4   defer to an ALJ’s assessment so long as it is supported by substantial evidence. 42

 5   U.S.C. § 405(g). After review, the court finds the ALJ’s decision is supported by

 6   substantial evidence and free of harmful legal error.

 7          ACCORDINGLY, IT IS HEREBY ORDERED:

 8          1. Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED.

 9          2. Defendant’s Motion for Summary Judgment, ECF No. 11, is

10               GRANTED.

11          The District Court Executive is hereby directed to enter this Order and

12   provide copies to counsel, enter judgment in favor of the Defendant, and CLOSE

13   the file.

14          Dated: August 28, 2020.

15

16

17

18

19
                                                 Stanley A. Bastian
20                                        Chief United States District Judge
21



     ORDER ~ 27
